— Order of the State Human Rights Appeal Board, dated October 23, 1980, which affirmed an order of the Commissioner of the State Division of Human Rights, dated June 29, 1979, finding that the petitioners had engaged in an unlawful discriminatory practice by not permitting disabled individuals in wheelchairs to participate in the 1978 New York City Marathon, unanimously annulled and vacated, on the law, and petition granted, without costs. The petitioners were charged with an unlawful discriminatory practice (Executive Law, § 296, subd 2, par [a]) in refusing to permit disabled individuals in wheelchairs to participate in the 1978 New York City Marathon. We agree with the administrative finding that the marathon course was a “ ‘place of public accommodation’ ” as that term is broadly defined in subdivision 9 of section 292 of the Executive Law. However, we disagree with the administrative *520conclusion that the petitioners have engaged in an unlawful discriminatory practice against the disabled in wheelchairs (Executive Law, § 292, subd 21). Historically, a marathon is a foot race. Hence, the petitioners were not unlawfully discriminatory under the Human Rights Law by excluding wheelchairs from that sporting event. For that same reason, they properly barred individuals who wished to use a bicycle or a skateboard in that foot race. It should be stressed that the petitioners did not exclude other disabled individuals who could otherwise compete on foot in the marathon. Thus, the evidence indicates that many disabled individuals, such as blind persons, amputees, victims of multiple sclerosis and diabetes, participated in the marathon. The Human Rights Law is aimed at preventing unlawful discrimination against the disabled. Its purpose is not to effect radical rule changes in traditional sporting events so that the disabled may participate. Vehicles, such as wheelchairs, are foreign to the marathon. Moreover, in the crowded conditions of a marathon, the wheelchairs present an unacceptable danger to users and runners alike. Concur — Murphy, P.J., Birns, Bloom and Fein, JJ.